DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 11/01/21 does not comply with the requirements of 37 CFR 1.121(c) because amended claim 1 includes text of added subject matter which is not shown by underlining the added text.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Response to Arguments
Applicant's arguments filed 11/1/21 with regards to claim 1 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to disclose a medical device having the plurality of oscillations including alternating upward peaks and downward peaks, and wherein, from a first location to a second location along the mesh, an amplitude of the oscillations of each sinuous member increases in a distal direction when the mesh is in an unrolled state such that a first reference line passing through the upward peaks of the respective sinuous member diverges distally from a second reference line passing through the downward peaks of the respective sinuous member.
However, Examiner disagrees and notes that the mesh includes alternating upward and downward peaks in which a reference line may pass in a distally diverging direction (for example, annotated figure 7D below, upward and downward peaks forming the diamond shaped cells; Examiner notes figure 7D has been flipped in direction in the drawing to be shown with increasing amplitudes and diverging distally as claimed).  Unlike the language indicated as allowable in independent claim 7, the reference lines are not required to diverge while passing through the intersections of at least three adjacent cells along the length, and therefore, may diverge and pass through any point as shown in the figure below.  Therefore, the amendment does not overcome the prior art of record.  Shrivastava et al. US 2012/0083868 additionally teaches a similar medical device having cells which are formed from sinuous members connected to form a mesh.

    PNG
    media_image1.png
    188
    473
    media_image1.png
    Greyscale
Terminal Disclaimer
The terminal disclaimer filed on 11/1/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,076,399 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porter US 2013/0158592 in view of Shrivastava et al. US 2012/0083868.
Regarding claims 1, 21-24, Porter discloses a medical device configured to perform an endovascular therapy, the device comprising:
an elongate manipulation member 20 comprising a distal end portion (figure 1C); and
an intervention member 10 comprising a proximal end portion and a plurality of members (struts 36), the members connected to form a mesh (for example, figure 2B, 6-8D), the proximal end generally cylindrical even if slightly tapered along), each member comprising a plurality of oscillations (for example, figure 7A) including alternating upward peaks and downward peaks (upward and downward peaks forming the cells in the mesh, figures 7B-7D for example), and wherein, from a first location to a second location along the mesh, an amplitude of the oscillations of each  member increases in a distal direction when the mesh is in an unrolled state (mesh has a tapered diameter, figures 7A-7D, various methods allow for a tapered diameter including increasing the width of the struts, or varying the amplitude of the cells, paragraph 0067, the mesh may be formed from a flat sheet configuration and then formed and welded at a seam, paragraph 0070), such that a first reference line passing through the upward peaks of the respective member diverges distally from a second reference line passing through the downward peaks of the respective member (for example, see figure 7D below, Examiner notes the reference line may pass through any portion of the upward and downward peaks forming the cells), the first and second locations being longitudinally separated by a distance that is more than half of the mesh length (annotated figure 7A below).  Examiner notes that although figure 7A does not show the flat configuration, figures 7B-7C show various configurations of mesh, including adjusting the amplitude of the cells to create a tapered diameter, and additionally that the mesh may be tapered from a distal to proximal direction or alternatively, from a proximal to distal 


    PNG
    media_image2.png
    145
    563
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    188
    473
    media_image1.png
    Greyscale

Porter fails to disclose the mesh having sinuous members, the mesh having a first lateral edge extending between the proximal mesh end and the distal mesh end, a second lateral edge opposite the first lateral edge, the second lateral edge extending between the proximal mesh and the distal end mesh, the first and second lateral edges being overlapped in a coiled configuration about a longitudinal axis when the mesh is in a collapsed configuration, the sinuous members forming cells arranged in longitudinal rows, the proximal end of the mesh is narrower than the distal end in an unrolled state, the first lateral edge of the mesh diverges from the second lateral edge of the mesh along a distal direction.
Shrivastava et al. teaches a similar elongate manipulation member 12 and intervention member 16 (figure 1) for implanting into a vessel, the member having a plurality of sinuous members connected 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Porter with overlapping lateral edges, as taught by Shrivastava et al. to provide a volume-reduced configuration for the intervention member to be placed within a delivery, to allow for varying diameter vessels by changing degree of the overlapping portion upon expansion, and to provide additional grip or retention of the device within the vessel.
Regarding claims 2 and 3, Porter discloses the amplitude of the oscillations increases distally at a constant rate per unit length (figure 7A, paragraph 0067, the struts or oscillations may progressively be shortened to produce the tapered structure) or increase in frequency (for example, figure 7D).
.
Allowable Subject Matter
Claims 7-13 and 25-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record fails to disclose in combination with the claim language, a medical device comprising an intervention member comprising a mesh forming a generally cylindrical structure, the mesh defining a reference line for each row of at least three cells, each reference line passing through all intersections of adjacent cells in the corresponding row, and adjacent references lines diverging distally when the mesh is in an unrolled state.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771